Case 0:20-cv-60747-RKA Document 20 Entered on FLSD Docket 08/31/2020 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-cv-60747-RKA



  GBX TECHNOLOGY, LLC.

         Plaintiff

  Vs

  DLA PIPER LLP (US), DLA PIPER LLP
  (CANADA), VINCENT MAN,
  JENNIFER E. LACROIX, ALAN MACEK,

         Defendants.

  __________________________________________/


                 NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Pursuant to Fed. R. Civ. P. 1(a)(1)(A)(i), Plaintiff GBX Technology, LLC and its

  undersigned counsel hereby give notice that the above captioned action is voluntarily dismissed,

  with prejudice, against Defendants DLA Piper US and Jennifer E. Lacroix.

  Dated: August 31, 2020



                                                     Respectfully Submitted,



                                                     _________________________
                                                     Joycelyn S. Brown, Esq.
                                                     IPS Legal Group, P.A.
                                                     1951 NW 7th Ave
                                                     Suite 600
                                                     Miami, Florida 33136
                                                     Email: jbrown@ipslegalgroup.com
                                                     Phone: 786-539-5098



                                                 1
Case 0:20-cv-60747-RKA Document 20 Entered on FLSD Docket 08/31/2020 Page 2 of 2



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 31, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record identified on the Service List in the manner

  specified, either via transmission of Notices of Electronic filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive electronic

  Notices of Electronic Filing.


                                       By:
                                              Joycelyn S. Brown
                                              Florida Bar No. 0058277




                                                 2
